Citation Nr: 0506986	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  94-40 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability as secondary to service connected left knee 
disability.

2.  Whether a September 1944 rating decision which granted 
service connection for a left knee disability and granted a 
30 percent evaluation was based on clear and unmistakable 
error (CUE).

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left knee, involving Muscle Group 
XIV, currently evaluated as 40 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disorder.

5.  Entitlement to a higher initial evaluation for a right 
knee disorder, evaluated as 10 percent disabling from April 
3, 1992 to July 14, 2003, as 100 percent disabling from July 
15, 2003 to August 31, 2004, and as 30 percent disabling 
thereafter.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
September 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

The issues of entitlement to service connection for a 
bilateral hip disorder, entitlement to TDIU, and whether 
there was clear and unmistakable error in the September 1944 
rating decision are addressed the below decision, and the 
issues of entitlement to higher ratings for the veteran's 
service connected knee and back disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.  

2.  The veteran's claimed bilateral hip disorder is not shown 
to have been caused or aggravated by his service-connected 
bilateral knee disability or back disability.  

3.  The veteran's service-connected disabilities consist of 
the residuals of a gunshot wound to the left knee, rated as 
40 percent disabling; degenerative joint disease of the right 
knee, rated as 30 percent disabling; degenerative joint 
disease of the lumbosacral spine, rated as 10 percent 
disabling; and post-traumatic stress disorder, rated as 30 
percent disabling.

3.  The combined rating for the service-connected 
disabilities is 80 percent.  

4.  The veteran has a seventh grade education; he worked in 
the construction business prior and subsequent to his active 
military service, until his retirement at age 62.  

5.  The service-connected disabilities are productive of an 
overall level of impairment that precludes the veteran from 
obtaining or maintaining any form of substantially gainful 
employment consistent with his occupational experience and 
educational background.  

6.  The unappealed September 1944 rating decision which 
granted service connection for a left knee disability and 
evaluated the disability as 30 percent disabling was 
adequately supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  Bilateral hip disability is not proximately due to or the 
result of the service-connected bilateral knee or spine 
disabilities.  38 C.F.R. § 3.310(a) (2004).  

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).  

3.  The September 1944 rating decision which granted service 
connection for a left knee disability and evaluated the 
disability as 30 percent disabling was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
April 1992, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in June 1993, provided notice to the veteran of 
the evidence necessary to support his claim for an increased 
rating for his left knee.  A supplemental statement of the 
case dated in April 1994 addressed the veteran's claims of 
entitlement to service connection for a bilateral hip 
condition and whether there was clear and unmistakable error 
in the September 1944 rating decision.  Supplemental 
statements of the case dated in July 1994, May 2002, and 
April 2004 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.

Moreover, letters dated in April 2002, November 2002 and 
February 2004 also instructed veteran regarding the evidence 
necessary to substantiate his claim and requested that he 
identify evidence supportive of the claim.  

The Board's July 2002 remands also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claims.  The veteran was also provided with 
the opportunity to testify before a hearing officer in March 
1994.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Service Connection for Bilateral Hip Disability

Factual Background

The veteran's service medical records reflect that he 
sustained a gunshot wound to his left knee in December 1943, 
which caused a comminuted, compound fracture of the left 
patella.  The records are negative for any diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
hips.

Service connection, with an evaluation of 30 percent, was 
granted for a penetrating wound to the left knee with 
instability of the joint in September 1944.  

A September 1990 VA treatment record indicates mild 
limitation of motion of the left hip relative to the right.  
The veteran complained of numbness in the upper thigh and 
pain that was worse with movement and radiated down the 
posterior portion of the left leg.  The diagnosis was 
degenerative joint disease.  

In April 1992 the veteran requested an increased rating for 
his left knee disability.  He also indicated that he suffered 
from disability of the right knee, hips and low back as 
secondary to his left knee disability.  

On VA examination in March 1993, the veteran reported the 
onset of right hip pain three years previously.  He denied 
trauma at the time of onset.  He denied radiation to the 
lower extremities, as well as numbness.  No swelling in the 
right was appreciated on physical examination.  There was no 
instability of the right hip.  An X-ray was essentially 
unremarkable.  The examiner concluded that the veteran's 
claimed hip disability was age related and not due to the 
service connected left knee.  

A January 1997 VA examiner diagnosed degenerative joint 
disease of the lumbosacral spine and both knees.  He 
concluded that the veteran's in service injury were the 
proximate cause of his disability.  Notably, the examination 
did not address the veteran's claimed hip disability.

On VA examination in March 1998, the veteran reported the 
onset of hip pain approximately 10 to 15 years after his 
initial injury.  He indicated that after service discharge he 
had worked in construction until his retirement.  He reported 
that he had been using a cane for the previous seven to eight 
years.  On physical examination the veteran complained of 
tenderness to palpation over the right hip, with the left hip 
being nontender.  The examiner noted that current X-rays 
revealed no evidence of bone or joint pathology of the pelvis 
or right hip.  The diagnosis was right hip pain with no 
clearly defined diagnosis involving the right hip, possibly 
secondary to lumbosacral derangement.  He indicated that 
there was no evidence of a service-connected relationship in 
this case.

A VA outpatient treatment record dated in August 1998 
reflects the veteran's complaint of worsening pain down the 
right hip and leg.  

In February 2002 the veteran complained of hip pain.  X-rays 
taken in February 2002 indicate that there was a mild 
narrowing of the inferomedial portion of the joint space, but 
no significant change in the articulating surface, and no 
evidence of marginal osteophytes.  The examiner indicated 
that the findings suggested an early stage of degenerative 
joint disease.  

An additional VA examination was conducted in October 2003.  
The examiner noted that the veteran did not complain of hip 
joint pain at that time, but gave a history of problems.  The 
veteran opined that his claimed hip problems were related to 
the left knee disability.  On examination of the hip joints, 
there was no tenderness around the joints or iliac crest.  
There was no evidence of any deformity around the hips on 
palpation.  The diagnosis was mild degenerative disease of 
both hip joints.  The examiner did not provide an opinion 
pertaining to the etiology of the hip disability.

In an April 2004 addendum, the examiner indicated that 
although there were mild degenerative changes in both hip 
joints, examination revealed normal hip joints.  He concluded 
that the veteran did not have any significant physical 
abnormality of the hip joints in relevance to his knee and 
back disabilities.  He reiterated that physical examination 
of the jip joints was negative, and that therefore there was 
no hip disability related to the bilateral knee or spinal 
conditions.  He indicated that the pain around the veteran's 
hip joints was, in fact, radiating pain from the spine.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In considering this case on the merits, the Board concludes 
that service connection for bilateral hip disability is not 
warranted.  In this regard the Board notes that there is no 
medical evidence suggesting that the veteran's claimed hip 
disability is etiologically related to his service connected 
bilateral knee or back disabilities.  In fact, VA 
examinations have specifically indicated that the veteran's 
claimed hip disorder is not related to those service 
connected disabilities.  Specifically, the October 2003 VA 
examiner, in an April 2004 addendum, concluded that the 
veteran's hips were normal on physical examination despite a 
finding of mild degenerative changes on X-ray examination.  

The evidence of a relationship between the veteran's service 
connected disabilities and his claimed bilateral hip 
disability is limited to the veteran's own statements; 
however, as a layperson, he is not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
must conclude that the preponderance of the evidence is again 
the veteran's claim.

Entitlement to a Total Rating (TDIU)

Factual Background

As noted above, the veteran's service discharge record 
indicates that he had completed the seventh grade.  He was 
noted to have been a rough plasterer prior to his enlistment 
into the military, and to have served as a rifleman during 
service.  

The veteran submitted his claim of entitlement to a TDIU in 
May 1997.  He stated that he was precluded from working due 
to a thigh muscle injury, and that he has last worked in 
construction full time in the spring of 1990.  He indicated 
that he had sought employment since that time, but that he 
was unable to stand on his feet.

A September 1998 letter from a private chiropractor indicates 
that the veteran was seen for various back dysfunctions as 
well as degenerative joint disease.  The author indicated 
that the veteran's history included periodic incapacitating 
episodes of low back pain.
On VA examination in August 1999, the veteran indicated that 
he had not been involved in any heavy manual labor since 
service because of his knee disability.  He reported that he 
had worked in a construction office until retirement at age 
62.  Observation of the veteran's gait revealed a significant 
right knee varus deformity, with flat footedness and a short 
stride.  Extension, flexion and rotation of the spine were 
limited.  Range of motion of the knees was also limited.  X-
rays revealed severe degenerative disc disease of the 
lumbosacral spine.  The left patella was abnormal, with what 
appeared to be nonunion through the transverse axis with some 
ossific bridging at the undersurface.  Severe arthritis was 
noted.  

The veteran underwent right total knee replacement in July 
2003.

A VA examination was carried out in October 2003.  Diagnoses 
included right total knee replacement three and one half 
months previously due to extensive degenerative disease, left 
knee joint compound comminuted fracture of the patella with 
nonunion and compromised function, and multilevel 
degenerative disease of the lumbosacral spine with scoliotic 
deformity.  The veteran reported that walking for more than 
40 feet exhausted him and that his pain was present 
constantly.  The examiner noted that the veteran could 
neither fully bend or extend his left knee.  He also noted 
that the veteran worked in construction following service 
discharge, which involved laying cement.  The veteran 
reported that such work necessitated kneeling and bending.  
The examiner noted that the veteran used a cane for support.

In an April 2004 addendum, the examiner noted that based on 
his examination, the bilateral knee and spine disabilities 
made the veteran disabled from any employment, based upon his 
vocation at the time of disability.  He indicated that the 
veteran had performed construction work his entire life, and 
that he was unemployable for his profession.

Analysis

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For the purpose of establishing the presence of one 
disability rated at 60 percent or more, disabilities 
resulting from common etiology will be considered one 
disability.  38 C.F.R. § 4.16(a).  

In determining whether a total rating based on 
unemployability due to service-connected disabilities is 
warranted, the central inquiry is, "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19 (2001); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The evidence of record reflects that the veteran suffered a 
serious gunshot wound to his left knee during service, and 
that the proximate cause of his right knee and spine 
disabilities is the left knee disability.  He now ambulates 
with a cane, and is unable to walk for more than 40 feet 
without severe fatigue.  With regard to his education, the 
record reflects that he completed seventh grade.  He worked 
as a rough plasterer prior to his enlistment and served as a 
rifleman.  He has not indicated that he received any 
additional education or training subsequent to his military 
service, and reportedly worked in construction until his 
retirement at age 62.

The Board therefore concludes that the evidence as a whole 
establishes that the veteran's various service-connected 
disabilities, including the recently service connected right 
knee and spine disabilities, now are shown to cause 
sufficient functional impairment to preclude him from 
obtaining and maintaining substantially gainful employment in 
a position consistent with his educational and industrial 
background.  

Accordingly, based upon the demonstrated increase in the 
service-connected disability level, the veteran is entitled 
to a total rating based on individual unemployability due to 
his several service-connected disabilities.  

Clear and Unmistakable Error

Factual Background

As noted previously, the VCAA was signed into law in November 
2000.  With respect to the applicability of VCAA to this 
claim, the Board notes that the U. S. Court of Appeals for 
Veterans Claims has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).   

In a September 1944 rating decision, the RO granted service 
connection for a penetrating wound to the left knee with 
instability of the joint.  The RO determined that the 
veteran's left knee disability was 30 percent disabling.  

The evidence of record at the time of the 1944 rating 
decision consisted of the veteran's service medical records.  
They show that the veteran was struck with a machine gun 
bullet in December 1943 and sustained a compound, comminuted 
fracture of the left patella.  The bullet lodged in the soft 
tissues medially at the level of the joint.  A March 1944 
orthopedic examination report indicates that the veteran had 
limitation of motion of the left knee, but good stability.  
Improvement was noted in May 1944, and the veteran was 
returned to moderate duty.  

The veteran was admitted to Tilton General Hospital in August 
1944 for observation of the injury.  He was ambulatory with a 
slight limp.  He was noted to have limited flexion and 
extension, and he complained of severe pain in the knee.  The 
veteran requested discharge from military service and his 
request was granted.

The veteran submitted his request for an increased rating in 
April 1992.  In January 1994, his representative argued that 
there was clear and unmistakable error in the 1944 rating 
decision, indicating that the veteran had been evaluated 
under the incorrect diagnostic code at that time.  Similar 
arguments were set forth at the veteran's March 1994 hearing 
at the RO.

In a March 1994 decision, the RO hearing officer concluded 
that the veteran's left knee disability currently 
approximated a 40 percent evaluation under the diagnostic 
criteria for muscle injuries.  

In a November 1996 written statement, the veteran argued that 
he had been discharged from service under the wrong 
diagnostic code.  He maintained that the March 1994 increase 
in his disability evaluation under a different code proved 
that there was clear and unmistakable error in the September 
1944 rating decision, and that the 40 percent evaluation 
should be effective from September 1944.

In an undated letter, the veteran again stated that he had 
been discharged under the wrong diagnostic code.  He 
indicated that he had filed for correction in 1994 and that 
his compensation had been increased by 10 percent, effective 
in 1994.  He argued that the increased evaluation proved 
clear and unmistakable error in the previous decision.

Analysis

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

As discussed above, the veteran essentially argues that the 
RO assigned a 30 percent rating in 1944 pursuant to the 
incorrect diagnostic code.  He maintains that the RO's grant 
of an increased rating under a different code in 1994 proves 
that there was clear and unmistakable error in the September 
1944 rating decision.  The evidence of record in September 
1944 indicated that the veteran had suffered an injury to the 
knee joint, and that the joint was unstable.  Therefore, the 
record clearly supported an evaluation under the diagnostic 
code for instability of the knee.  Moreover, there is no 
basis for concluding that the RO misapplied the applicable 
law.  In essence, the veteran's allegation of error relates 
to how the RO weighed and evaluated the evidence in 
determining the proper evaluation for his left knee 
disability.  This does not constitute clear and unmistakable 
error.    Accordingly, the September 1944 decision cannot be 
reversed or revised on the basis of clear and unmistakable 
error.


ORDER

Entitlement to service connection for bilateral hip 
disability as secondary to service connected disabilities of 
the knees and spine is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted.

As there is no CUE in the September 1944 rating decision 
granting service connection for left knee disability and 
providing for a 30 percent evaluation, the appeal is denied.


REMAND

The Board notes that the VCAA and implementing regulations 
are also applicable to the remaining claims on appeal.

The Board notes that pursuant to its July 2002 remand, a VA 
examination was carried out in October 2003 to assess the 
nature and extent of the veteran's knee and spine 
disabilities.  However, the examiner did not fully address 
the extent of any painful motion, fatigability, fatigue, 
weakness or lack of endurance following repetitive use of the 
involved joints.  Consequently, the Board has concluded that 
the record is not fully developed for adjudication purposes 
and that an additional examination of the veteran's service-
connected left shoulder, right hip, elbow and back 
disabilities should be conducted.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board also observes that while the veteran's appeal was 
in remand status, the criteria for evaluating intervertebral 
disc syndrome were revised.  See 67 Fed. Reg. 56509-56516 
(September 4, 2002).  In addition, the criteria for 
evaluating disabilities of the spine were revised.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  Although the new 
criteria were noted in the April 2004 statement of the case, 
the Board notes that the medical evidence of record does not 
address the new criteria.  Specifically, the most recent VA 
examination did not discuss the total duration of any 
incapacitating episodes of the veteran's low back disability.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
the veteran for his bilateral knee and 
back disabilities since October 2002.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the extent of the veteran's 
knee and back disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and to assess 
the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

The examiner should also specifically 
address the following with respect to 
each of the veteran's service-connected 
musculoskeletal disabilities:

a.  Knees
The knees should be individually 
examined, and all questions set 
forth should be addressed with 
respect to each knee.  The examiner 
should describe all symptomatology 
due to the veteran's left and right 
knee disabilities.  Any indicated 
studies, including range of motion 
testing in degrees, should be 
performed.  Any ankylosis of either 
knee should be identified, and if 
ankylosis is present the examiner 
should indicate the degree to which 
the joint is ankylosed.  
The examiner should provide an 
opinion concerning the degree of 
severity of any currently present 
instability or subluxation of either 
knee.  The examiner should also 
determine whether either knee locks 
and if so the frequency of the 
locking.  

b.  Low Back
The examiner should describe all 
symptomatology due to the veteran's 
low back disability.  Any indicated 
studies, including range of motion 
testing in degrees, should be 
performed.  The existence of any 
ankylosis of the lumbar spine should 
also be identified.  The examiner 
should indicate whether there is 
muscle spasm on extreme forward 
bending, loss of lateral spine 
motion in a standing position, 
listing of the whole spine to the 
opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending, loss 
of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint spaces.  If 
intervertebral disc syndrome is 
identified, the examiner should note 
the total duration of any 
incapacitating episodes of that 
disability.  An incapacitating 
episode is a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.  All 
clinical manifestations of 
intervertebral disc syndrome should 
be described.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
addressing the veteran's right knee and 
back disabilities, the RO should give 
consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  In 
adjudicating the veteran's back 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


